Exhibit 10.2

 

COHBAR, INC.

 

SECOND AMENDMENT

TO 8% UNSECURED PROMISSORY NOTE AND
NONTRANSFERABLE COMMON STOCK PURCHASEWARRANT

 

This Second Amendment to 8% Unsecured Promissory Note and Nontransferable Common
Stock Purchase Warrant, dated as of August [__], 2020 (this “Amendment”), amends
that certain 8% Unsecured Promissory Note Due 2021, as amended by the Original
Amendment (as defined below) (the “Note”) and the Nontransferable Common Stock
Purchase Warrant, as amended by the Original Amendment (the “Warrant”), issued
under that certain Note and Warrant Purchase Agreement (the “Purchase
Agreement,” and together with the Note and the Warrant, the “Financing
Documents”) dated April 13, 2018, by and between CohBar, Inc., a Delaware
corporation (the “Company”) and the undersigned investor (the “Investor”) and
certain other parties thereto, and is entered into by and between the Company
and the Investor. All capitalized terms used in this Amendment, but not defined
herein, shall have the meanings given to them in the Financing Documents.

 

RECITALS

 

WHEREAS, Section 4.3 of the Note provides that the Note may be amended with the
written consent of the Company and the Investor, and Section 14(a) of the
Warrant provides that the Warrant may be amended with the written consent of the
Company and the Investor.

 

WHEREAS, the Company and the Investor previously amended the Note and Warrant by
that Amendment to 8% Unsecured Promissory Note and Nontransferable Common Stock
Purchase Warrant, dated on or about February [__], 2020 (the “Original
Amendment”).

 

WHEREAS, the Company and the Investor desire to further amend the Note to, among
other terms, (i) extend the Note’s Maturity Date from June 30, 2021 to June 30,
2022, and (ii) following the consummation of a primary offering of the Company’s
common stock during the term of the Note, effect the conversion of the principal
and interest outstanding under the Note into the Company’s securities.

 

WHEREAS, the Company and the Investor desire to further amend the Warrant to
extend the Warrant’s Expiration Date from March 29, 2022 to March 29, 2026 and
to reduce the exercise price of the Warrant from $5.30 per share to $2.00 per
share.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1. Amendment to Section 1.1 of the Note.

 

Section 1.1 of the Note is hereby amended and restated in its entirety to read
as follows:

 

“1.1. Payment of Principal and Interest. Interest shall accrue and be computed
on the unpaid Principal Amount from the date of this Note at the rate of eight
percent (8%) per annum on the basis of a 365 day year. The Principal Amount and
all interest accrued and unpaid thereon shall become due and payable on June 30,
2022 (the “Maturity Date”). Upon payment in full of all Principal Amount and
accrued interest payable hereunder, Holder shall surrender this Note to Maker
for cancellation.”

 



 

 

 

2. Amendments to Section 4 of the Note.

 

Section 4.11 of the Note is hereby amended and restated in its entirety to read
as follows:

 

“4.11. Participation Obligation. Following the consummation of a primary
offering of the Company’s common stock or other securities for gross proceeds to
the Company of at least $5.0 million, aggregated for one or more closings of
such offering occurring within a 30 day period prior to December 31, 2020 (the
“Primary Offering”), the Holder agrees that such Holder will, upon notice from
the Company, which the Company agrees to provide as further described below,
participate in a subsequent private offering of the Company’s common stock or
other securities (the “Subsequent Offering”) upon substantially similar terms as
those offered to the investors participating in the Primary Offering and in an
amount such that all outstanding principal and interest outstanding on the Note
will convert into shares of the Company’s common stock (the “Subsequent Offering
Common Stock”) and any other of the Company’s securities sold in the Primary
Offering (collectively with the Subsequent Offering Common Stock, the
“Subsequent Offering Securities”), to the extent permitted under applicable law,
and the rules and regulations of The Nasdaq Stock Market LLC (“Nasdaq”) and the
Securities and Exchange Commission (collectively, the “Rules”). The Company
shall use reasonable best efforts to deliver notice of the Subsequent Offering
no later than 91 days after the final closing of the Primary Offering, and to
close the Subsequent Offering and file the Registration Statement (as defined
below) as soon as practicable, but in any event, within 150 days of the final
closing of the Primary Offering, in all cases subject to applicable Rules.
Notwithstanding the foregoing, in no event will the Company offer or sell in the
Subsequent Offering shares of its common stock and other securities (including
such amounts of the Company’s securities as may be integrated therewith under
Nasdaq’s rules or regulations) that exceed 19.99% of the Company’s issued and
outstanding common stock at the time of the initiation or consummation of the
Subsequent Offering (the “Share Cap”) or that will result in the Holder and its
affiliates beneficially owning shares of the Company’s common stock in excess of
the Share Cap as determined in accordance with the Rules, and in connection
therewith, the Company may, at its option, require that any warrants issued in
the Subsequent Offering be exercisable beginning six months after the date of
issuance.”

 

Section 4.12 of the Note is hereby amended and restated in its entirety to read
as follows:

 

“4.12. Registration Right. The Company covenants to use its reasonable best
efforts to file with the Securities and Exchange Commission (the “SEC”) a
registration statement on Form S-1 (or other appropriate form for which the
Company is eligible) (the “Registration Statement”) registering the resale in
the United States by the Holder of the Subsequent Offering Common Stock and any
other shares of the Company’s common stock underlying Subsequent Offering
Securities purchased by the Holder in the Subsequent Offering as soon as
practicable following the initial closing of the Subsequent Offering (and in any
event within 150 days after the final closing of the Primary Offering).”

 



2

 

 

3. Amendment to the Expiration Date of the Warrant.

 

The Expiration Date of the Warrant is hereby amended to be March 29, 2026.

 

4. Amendment to the Exercise Price of the Warrant.

 

The definition of “Exercise Price” in Section 1 of the Warrant is hereby amended
and restated in its entirety to read as follows:

 

“Exercise Price” means an amount equal to USD $2.00 per share (as may be
adjusted from time to time as provided herein).

 

5. Additional Warrant Issuance. As additional consideration for the execution of
this Amendment, the Company shall issue to the Investor a warrant to purchase
[__] shares of the Company’s common stock (the “Additional Warrant Shares”) in
the substantially the form attached hereto as Exhibit A (the “Additional
Warrant”). The Company covenants to use its reasonable best efforts to register
for resale the shares of common stock underlying the Additional Warrant under
the Registration Statement.

 

6. Effect of Amendment. Except as amended by this Amendment, the terms of the
Financing Documents remain in full force and effect.

 

7. Governing Law. This Amendment shall be governed in all respects by the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.

 

8. Integration. This Amendment, the Financing Documents and the documents
referred to herein and therein and the exhibits and schedules hereto and
thereto, constitute the entire agreement and understanding of the parties with
respect to the subject matter hereof, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.

 

9. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

 

[Signature Pages Follow]

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to 8%
Unsecured Promissory Note and Nontransferable Common Stock Purchase Warrant as
of the date first written above.

 

THE COMPANY:         COHBAR, INC.         By:              Name:     Title:    

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to 8%
Unsecured Promissory Note and Nontransferable Common Stock Purchase Warrant as
of the date first written above.

 

  IF AN INDIVIDUAL:         By:     (duly authorized signature)         Name:  
  (please print full name)         Date:         IF AN ENTITY:       (please
print complete name of entity)         By:     (duly authorized signature)      
  Name:     (please print full name)         Title:     (please print full
title)         Date:

 

 

 



 

